  4:19-cv-03032-RGK-MDN Doc # 49 Filed: 05/12/20 Page 1 of 3 - Page ID # 174



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JEANETTE KAMERY, an individual;

                       Plaintiff,                                      4:19CV3032

       vs.
                                                              ORDER FOR SETTLEMENT
WHALEN FURNITURE                                                  CONFERENCE
MANUFACTURING, INC., a California
corporation; and WHALEN LLC, a
California limited liability company;

                       Defendants.

       In accordance with the joint request of the parties,
       IT IS ORDERED as follows:
       1.      A settlement conference will be held before United States Magistrate Judge
Michael D. Nelson with counsel and representatives of the parties on July 9, 2020, from 10:00
a.m. to 5:00 p.m. in Courtroom #6, Roman L. Hruska United States Courthouse, 111 South 18th
Plaza, Omaha Nebraska.       The parties’ representatives and/or counsel shall be prepared to
participate and negotiate a settlement of this case during the conference.
       2.      Unless excused by order of the Court, clients or client representatives with
complete authority to negotiate and consummate a settlement shall be in attendance at the
settlement conference. This requires the presence of the client or if a corporate, governmental, or
other organizational entity, an authorized representative of the client.              Defendants(’)
representative must have the authority to commit Defendant(s) to pay, in the representative’s
own discretion, the amount needed to settle the case; Plaintiff(’)s representative must have the
authority, in the representative’s own discretion, to authorize dismissal of the case with
prejudice, or to accept the amount offered and needed to settle the case. If board approval is
required to authorize settlement, the attendance of at least one sitting member of the board
(preferably the chairperson) authorized to settle as described above is required. Any insurance
company that is a party or is contractually required to defend or to pay damages, if any, assessed
within its policy limits in this case must have a fully authorized settlement representative present.
Counsel are responsible for timely advising any involved non-party insurance company of the
requirements of this order. If trial counsel has been fully authorized to commit the client to pay
  4:19-cv-03032-RGK-MDN Doc # 49 Filed: 05/12/20 Page 2 of 3 - Page ID # 175



or to accept in settlement the amount last proposed by the opponent, in counsel’s sole discretion,
the client, client representative, or insurance company representative, as applicable, need not
attend. The purpose of this requirement is to have in attendance a representative who has both
the authority to exercise his or her own discretion, and the realistic freedom to exercise such
discretion without negative consequences, in order to settle the case during the settlement
conference without consulting someone else who is not physically present. In the event counsel
for any party is aware of any circumstance which might cast doubt on a client’s compliance with
this paragraph, s/he shall immediately discuss the circumstance with opposing counsel to resolve
it before the settlement conference, and, if such discussion does not resolve it, request a
telephone conference with the Court and counsel.
       3.      If a party fails to comply with paragraph (2) of this order, the settlement
conference will be canceled and costs, attorney fees, and sanctions may be imposed by the Court
against the non-complying party, counsel for that party, or both.
       4.      Prior to the settlement conference, counsel shall discuss settlement with their
respective clients and insurance representatives, and shall exchange with opposing counsel
proposals for settlement so the parameters of settlement have been explored well in advance. If,
as a result of such discussions, counsel for any party believes that the parties’ respective
settlement positions are so divergent, or for any other reason, that settlement is not reasonably
possible in this matter, he or she shall seek a conference with Magistrate Judge Nelson and
opposing counsel, by telephone or otherwise, to determine whether the settlement conference
should be canceled or postponed. To avoid unnecessarily incurring travel and other expenses if
the settlement conference is canceled or postponed, any request for cancellation or postponement
must be made on or before June 18, 2020.
       5.      Counsel     shall    submit     a    confidential    settlement    statement     to
nelson@ned.uscourts.gov no later than June 25, 2020, setting forth the relevant positions of the
parties concerning factual issues, issues of law, damages, and the settlement negotiation history
of the case, including a recitation of any specific demands and offers that have been conveyed.
Since Magistrate Judge Nelson will have no further substantive involvement in this case, this
statement should describe candid and confidential interests or positions that in counsel’s opinion
may be preeminent in negotiating a settlement; copies should NOT be served on opposing
counsel or parties.
  4:19-cv-03032-RGK-MDN Doc # 49 Filed: 05/12/20 Page 3 of 3 - Page ID # 176



       6.      Magistrate Judge Nelson will hold a telephone conference with counsel on June
29, 2020, at 11:00 a.m.. for the purpose of reviewing any outstanding issues that may be
relevant prior to the settlement conference. Conference Instructions are located at Filing No.
27 in this case.
       7. Notwithstanding the provisions of Rule 408 of the Federal Rules of Evidence, all
statements made by the parties relating to the substance or merits of the case, whether written or
oral, made for the first time during the settlement conference shall be deemed to be confidential
and shall not be admissible in evidence for any reason in the trial of the case, should the case not
settle. This provision does not preclude admissibility in other contexts, such as pursuing a
motion for sanctions regarding the settlement conference.
       8. All remaining case progression deadlines are stayed.


       Dated this 12th day of May, 2020.
                                                     BY THE COURT:
                                                     s./Michael D. Nelson
                                                     United States Magistrate Judge
